`                                 UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                  No. 06-6996



GRADY EDWARD LLOYD,

                                                     Plaintiff - Appellant,

           versus


WILLIE   L.  EAGLETON,   Warden;   JOETTE  D.
SCARBOROUGH,     Assistant     Director    of
Institutional Classification; ARTHUR HOUSTON,
State Classification,

                                                    Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:05-cv-02314-DCN)


Submitted: October 17, 2006                         Decided: October 20, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed   in   part,   vacated    in   part   by   unpublished   per   curiam
opinion.


Grady Edward Lloyd, Appellant Pro Se. Edgar Lloyd Willcox, II,
WILLCOX, BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Grady Edward Lloyd appeals from the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See Lloyd v. Eagleton, No. 9:05-cv-02314-DCN

(D.S.C.   May   16,   2006).   However,   because   Lloyd’s   action   was

dismissed upon a grant of summary judgment to the Defendants, we

vacate the district court’s order to the extent it assessed a

strike for purposes of 28 U.S.C. § 1915(g) (2000).            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                      AFFIRMED IN PART,
                                                        VACATED IN PART




                                 - 2 -